Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 31, 2021 has been entered. 
Claims 1-3, 5-6, 8-16, 18-19, 21, 23, 25-28, 30-32 and 59-94 are currently pending. Claims 1 and 5 have been amended and claim 4 has been canceled by Applicants’ amendment filed on March 3, 2021. No claims were newly added by Applicants’ amendment filed on March 3, 2021.
Applicants election with traverse of Group I, claim(s) 1-30 (claims 4, 7, 17, 20, 22, 24 and 29 now canceled), drawn to a network comprising cell-derived microfilaments, in response to the restriction requirement of July 23, 2020 was previously acknowledged.
	Therefore, claims 1-3, 5-6, 8-16, 18-19, 21-23, 25-28 and 30 are currently under examination to which the following grounds of rejection are applicable. 



Response to arguments
Claim Rejections - 35 USC § 112(a)
Claims 1-3, 5-6, 8-16, 18-19, 21-23, 25-28 and 30 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a network comprising microfilaments comprising actin, said microfilaments  interconnected in a continuous lattice or mesh structure between a plurality of microfilament source regions comprising in vitro cultured cells, wherein the culture cells are normal primary human mammary epithelial cells (HMECs) on top of a 3D Matrigel matrix, 
does not reasonably provide enablement for culturing HMECs on top of any matrix support to produce the claimed network comprising microfilaments interconnected in a continuous lattice or mesh.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
While applicants’ amendment  partially overcome some of the issues, some additional issues remain that are discussed below. A large embodiment of the instant application is to large-area microfilament network produced by HMECs on top of a matrix support, which is broadly but reasonably interpreted as comprising a 2D culture, a collagen rich 3D culture, a  laminin-rich extracellular matrix 3D culture and others.
The Specification as filed teaches at ¶ [0049] that  HMECs were cultured in MEGM BulletKit.TM (culture medium) with/without the Matrigel matrix layers at 37C in humidified 5% CO2 atmosphere. The Specification further describes at ¶ [0051]  that the Matrigel layers (20 to 30 µm in depth) were prepared in pre-chilled 6-well-plates, 10 cm dishes or 500 cm2 square oC in a humidified atmosphere of 5% CO2 to develop extracellular microfilaments from 48-110 h after cell culture. For toluidine staining,  “HMECs were plated atop the Matrigel matrix layers (about 60 µm in depth) on plastic discs in 6-well plates and HMECs were fixed for staining (¶ [0055]). Applicants have merely disclose one example wherein  normal primary human mammary epithelial cells (HMECs) are cultured in Matrigel layers for a period of time, e.g, on “an indicated thick (3D)Matrigel matrix-culture media mixture gel layer” ¶ [0064].. FIG. 4E shows the quantitative analyses of increases in extracellular microfilament during cell development. FIG. 7 shows an image of cells migrating on the surfaces of the superlarge extracellular 
    PNG
    media_image1.png
    238
    282
    media_image1.png
    Greyscale
microfilament meshes after HMECs were transplanted onto the Matrigel matrix surface and cultivated for 110 h. The cell masses and cells were removed with pipette tips (paragraphs [0057][0079]) and  ultra-large multi-layered lattices (UMLs) are tailored and separated from the Matrigel matrix. Moreover, acellular (UMLs) without Matrigel were transferred onto the wound surfaces. The Specification concludes at ¶ [0076], “Data provided herein show that a previously unrecognized extracellular microfilament network, produced from cells grown in Matrigel, facilitates cell migration”. The Specification is silent about culturing HMECs on top of any other matrix support to generate “superlarge meshes of persistent, long, highly branched, membrane-enclosed extracellular microfilaments, which do not exist in multicellular organisms to our current knowledge, are created here for the first time” ¶ [0066]. 
in collagen rich 3D matrices do not present lamellipodia or filopodia, but display highly dendritic pseudopodial protrusions, which are absent on rigid plate surfaces”. In fact,   Jayatilaka et al. (2016) teaches that cell-density-dependent number of protrusions generated by the cells  in collagen rich 3D matrices is strongly correlated with the cell-density-dependent cell speed (page nd para). However, Jayatilaka et al., does not teach that cell motility in 3D matrices generates interconnected in a continuous lattice or mesh structure comprising actin.
The specification provides no direction or guidance regarding how culturing cells on top of any matrix support  produces microfilaments interconnected in a continuous lattice or mesh structure, as broadly defined by the claims.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.  The artisan of ordinary skill in the art would have been required to characterize the top of a matrix support and culture conditions able to generate a continuous lattice or mesh structure, including culture medium, growth factors, temperature, culture time and pH, all of which are critical for the structure of extracellular microfilaments that connect and form a continuous extracellular network of microfilaments comprising actin between the cell clusters on top of a matrix support.

                                   Claim Rejections - 35 USC § 103	In relation to the recitation in amended claim 1 of “culturing cells on top of a matrix support and formed on top surface of the matrix support”, the Specification teaches, “ culturing   a plurality of cell clusters on a surface of a matrix substrate under conditions such that the cell clusters produce microfilaments external to and surrounding the cell clusters, and where the extracellular microfilaments connect and form a continuous extracellular network of microfilaments between the cell clusters on the surface of the matrix substrate” (paragraph [0015]). In fact, FIG. 1E and FIG. 1F illustrate  that the HMECs form many cell masses after cell migration, aggregation, proliferation and stacking and the cell masses generate a superlarge mesh (red arrows) exterior to the cell masses, surrounding the cell masses and covering the entire Matrigel surface (paragraph [0019]). 
were transiently co-transfected into HMECs, after which the β-actin was found to be distributed throughout the cytoplasm and along all extracellular microfibers (FIG. 2B). This demonstrates that the microfilaments are structural components of the membrane-enclosed extracellular microfibers (FIGS. 2A-B).” Additionally, HMECs were implanted on the thick Matrigel matrix (20-30 µm in depth) at a low cell density (1x103 cells per well in 6-well-plates) (paragraph [0051]).

Claims 1-6, 8-16, 18-19, 21-23, 25-28 and 30 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Gomm et al (1997; Journal of Cell Cellular Physiology 71:11–19)  and Lee et al. (Nature Methods 2007; pp. 359-365) in view of Naughton et al., (US Pub 2004/0259190; of record IDS filed 8/1/2018) and  Almeida (1996; J Dairy Sci 79:1021-1026) as evidenced by Corning® Matrigel® Matrix (pp. 1-6; down loaded on January 8, 2021). 
Regarding claims 1 and 2, Gomm et al., discloses a system comprising purified primary normal  breast epithelial cells and myoepithelial cells, wherein both separately and in combination, form ‘‘spheroids’’ when cultured in Matrigel for 5–7 days in BCM plus 5% FCS, MEGM and CDM5 media (page 16; Fig. 4 Legend). Gomm et al., teaches that equal proportions of epithelial and myoepithelial cells from the same patients were combined in a small volume of basal breast culture medium (BCM) and quickly mixed with Matrigel at 47C (1 ml cells/6 ml Matrigel) and allow the Matrigel to set (page 13; col. 2, para. 2). The cell/basement membrane mixture was then aliquoted into 24-well plates for 30 min at 37C to allow Matrigel to set, and after this time, different media was added to each well and cells were cultured for up to 6 weeks. in vitro,  in 
    PNG
    media_image2.png
    330
    292
    media_image2.png
    Greyscale
addition to the 3D embedded assay. That is cells are seeded on top of the matrix layer (overlay method) which allows for a spatial distribution of cellular elements in a single plane as evidenced by the teachings of Lee et al. Lee discloses  teaches in Figure 1 three-dimensional culture model of normal breast epithelial cell in the 3D embedded assay (middle) and in the 3D on-top assay (right) .
Gomm et al., does not explicitly teach that culture of breast epithelial cells on a 3D matrix (e.g, 3D embedded or 3D-on-top) produces extracellular matrix that arranges in a continuous lattice or mesh structure. Gomm et al., does not teach that the microfilaments comprise actin.
Before the effective filing date of the claimed invention, Naughton et al., teaches a three dimensional framework which has been inoculated with stromal cells, wherein the  living stromal tissue prepared in vitro is the source of the extracellular matrix proteins (paragraph [0028]), wherein extracellular matrix is secreted naturally by the cells onto the framework, which is an excellent in vitro equivalent of extracellular matrix found in the body (paragraph [0017]). Naughton et al., also states, “The extracellular matrix contains various fiber-forming proteins interwoven in a hydrated gel composed of a network of glycosaminoglycan chains (paragraph [0045])”, wherein “The fiber-forming proteins are of two functional types: mainly structural and mainly adhesive (such as fibronectin and laminin)” paragraph [0046])” . Table I of Naughton et al., provides support for epithelial and endothelial cells producing predominantly collagen type IV fibers. Naughton et al., states, “Thus, depending upon the collagen types desired, the appropriate stromal cell(s) can be selected to inoculate the three-dimensional framework” (paragraph [0071]).
Naughton et al., does not teach that fiber-forming proteins comprising actin.
Almeida et al., discloses that F-actin microfilaments are produced by bovine mammary epithelial cells as treatment with cytochalasin D inhibited cellular uptake of S. aureus by bovine mammary epithelial cells (page 1023; col.2). 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Gomm et al. and Lee et al , on culture of  purified breast epithelial cells on top of a Matrigel matrix, Naughton et al., on secretion of extracellular matrix proteins by epithelial cells producing  a three dimensional framework and Almeida et al., on secretion of  F-actin microfilaments by bovine mammary epithelial cells to arrive at the instantly claimed method with a reasonable expectation of success. Use of Matrigel matrix as a thick gel where cells can be embedded or seeded on top of the matrix layer (overlay method) as a three-dimensional a matrix support was well-known and routine in the art before the effective filing date of the claimed invention, as evidenced by Lee et al., and Corning® Matrigel® Matrix. The ordinary artisan would have been motivated to make the modification because said modification would have resulted in compositions comprising a thick gel where cells can be seeded on top of the matrix layer and able to produce various fiber-forming proteins including actin proteins.  The practitioner in the art would readily understand that a mesh structure of microfilaments between a plurality of HMECs would be expected if cells are implanted on top of the Matrigel matrix in a single plane. 
With regard to claim 3 “wherein the microfilaments are membrane-enclosed”, claim 5 “wherein the actin comprises beta-actin”,  6, “wherein the microfilaments are about 1-1000 μm in length”, claim 9 “ wherein multiple microfilaments align together and form bundles of diverse architectural structures, claim 10,  “wherein the microfilament source regions form connection nodes for the continuous lattice or mesh structure”,  claim 13, “ the network has an area in the range of about 1 μm2 to about 500 cm2 and a thickness in the range of about I nm to about 0.5 cm”,  claim 14, “wherein the network is single or multiple layered”, claim 15 “ wherein the surface area of the microfilaments is greater than an equivalent unit of an intra-cellular cytoskeletal  microfilament network surface area” , claim 16,  “wherein the network is porous”, claim 23  “wherein the network lacks nuclei from cells”, and claim 30, “wherein the matrix support inhibits cell attachment and migration”,  it is noted, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are “adapted to” or  “adapted for” clauses, “wherein” clauses, and “whereby” clauses.
In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby” clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. See M.P.E.P. § 2111.04. In the instant case, the “wherein” clause of the “network comprising cell-derived microfilaments interconnected in a continuous lattice or mesh structure between a plurality of microfilament source regions” provides no patentable weight, as the characteristics are a direct result of the structure of the network comprising cell-derived microfilaments of the independent claim, absent evidence to the contrary.  Thus, based on the evidence that Gomm et al., culture the same cells (human breast epithelial cells), the teachings of Naughton et al., on secretion of extracellular matrix proteins by epithelial on a three dimensional framework and the choice of 3D culture Matrigel matrix according to  Corning® Matrigel® Matrix and Li et al., which is the same 3D matrix (Matrigel) used in the instant specification (Example 1), there is a reasonable basis to conclude that the same effects are a direct result of the structure of the claimed cell network.
Regarding claim 11 and 12, Naughton et al., states “When using a mesh type of matrix, as exemplified herein, we have found that openings ranging from about 150 µm to about 220 µm will work satisfactorily. However, depending upon the three-dimensional structure and intricacy of the framework, other sizes may work equally well. In fact, any shape or structure that allows the stromal cells to stretch and continue to replicate and grow for lengthy time periods will work 
Regarding claims 18 and 19, Naughton et al., discloses secreted human extracellular matrix further comprising biologically active substances, such as proteins and drugs (paragraph [0083]).
Regarding claim 20, Gomm et al., discloses purified breast epithelial cells and myoepithelial cells cultured on Matrigel.
Regarding claims 21-22 , Gomm et al., and Naughton et al., disclose biodegradable supports (Naughton et al., paragraph [0081]).
Regarding claim  25-28, Naughton et al., states “ The growth of cells in the presence of the three-dimensional stromal support framework can be further enhanced by adding to the framework, or coating the framework support with proteins “ (paragraph [0067]), such that the presence on said support of human breast epithelial cells and myoepithelial cells as taught by Gomm et al., would have been obvious, absent any factual evidence to the contrary.
Response to Applicants’ Arguments as they apply to rejection of claims 1-6, 8-16, 18-19, 21-23, 25-28 and 30 under 35 USC § 103
At pages 11-14 of the remarks filed on filed on 3/3/2021, Applicants essentially argue that: 1) “Gomm teaches growth factor requirements for in vitro culture of breast epithelial cells and myoepithelial cells”, 2) “Fig. 4. of Gomm shows that purified breast epithelial cells and myoepithelial cells, both separately and in combination, form "spheroids" when cultured in Matrigel for 5-7 days in BCM plus 5% FCS, MEGMand CDM5 media. Nowhere in Gomm teaches or discloses microfilaments comprising actin and produced by in vitro cultured primary in vitro cultured primary normal human mammary epithelial cells on top of a matrix support as presently claimed. Rather, Naughton teaches growing stromal cells in a three dimensional framework wherein the stromal cells in the three dimensional framework secrete and deposit extracellular matrix onto the framework. (para [0016] of Naughton).” and 4) “Since the stromal cells taught by Naughton are different from the primary normal human mammary epithelial cells as presently claimed, it is impossible to predict that a completely different cell type from the stromal cells taught by Naughton would produce extracellular matrix that arranges in a continuous lattice or mesh structure, especially in view of Gomm's teaching that only "spheroids'' are produced from purified breast epithelial cells and myoepithelial cells when cultured in Matrigel” . Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2), the specification teaches that individual human mammary epithelial cells (HMECs) in the 3D environment consistently display a spherical morphology in the 3D (three-dimensional) Matrigel culture (paragraph [0019]). The extracellular microfilaments were only developed from 48-110 h after cell culture (paragraph [0051]), which support different morphologies of HMECs on the top of a  Matrigel matrix after different times in culture. Moreover, as stated in the paragraph above, it would have been obvious for one of ordinary skill in the art to combine the teachings of Gomm et al. and Lee et al , on culture of  purified breast epithelial cells on top of a Matrigel matrix, Naughton et al., on secretion of extracellular matrix proteins by epithelial on a three dimensional framework and Almeida et al., on the secretion of  F-actin microfilaments by bovine mammary epithelial cells to arrive at the instantly claimed method 
Regarding 3) and 4), at the outset, the examiner notes that the specification does not provides a definition of “microfilaments interconnected in a continuous lattice or mesh structure between a plurality of microfilament source regions”. To the extent that Naughton et al., discloses natural human secreted extracellular matrix coated three-dimensional frameworks containing various fiber-forming proteins interwoven in a hydrated gel composed of a network of glycosaminoglycan chains (paragraph [0045])”, wherein “The fiber-forming proteins are of two functional types: mainly structural (collagens and elastin) and mainly adhesive (such as fibronectin and laminin)” paragraph [0046])”, Naughton et al., makes obvious a network comprising microfilaments interconnected in a continuous lattice or mesh structure produced by epithelial cells of the basement membrane (Naughton et al., Table 1). Moreover, Naughton  discloses base membrane epithelial cells producing fiber-forming proteins interwoven  comprising predominantly collagen type IV fibers. Both basement membrane and primary normal human mammary comprise epithelial cells. So if epithelial cells of the basement membrane produce fiber-forming proteins comprising predominantly collagen type IV fibers, primary normal human mammary should be reasonably expected to produce fiber-forming proteins comprising predominantly collagen type IV fibers. Furthermore, secretion of actin proteins by primary normal human mammary epithelial cells should be reasonably expected to produce actin based on the teachings of Almeida et al., on production of actin microfilaments by primary normal bovine mammary epithelial cells.
To advance prosecution the examiner recommends to amend claim 1 to further define the structure of the claimed  microfilaments interconnected in a continuous lattice or mesh structure, particularly to  microfilaments that are membrane-enclosed and microfilaments’ length.

Conclusion
Claims 1-3, 5-6, 8-16, 18-19, 21-23, 25-28 and 30 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633